DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, 9, 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. [Huang, US 20180099679].
As to claims 1-3 are rejected with the same prior arts and reasoning as to that of claims 4-6, respectively.

As to claim 4. Huang discloses A system for monitoring a driver comprising;
at least one driver monitoring module, camera [0088] detect user situation using a camera, configured to capture a plurality of images of the driver, [0089] video data used which comprises a plurality of images/frames;
a memory, [col. 4, lines 60-62], connected to the at least one driver monitoring module, processing module 104 [fig. 1], for storing the plurality of images of the driver, every processor comprises a memory to store the data it operates on;
a processing module, processing module 104 [fig. 1], connected to the at least one driver monitoring module, [fig. 1], configured to analyze the plurality of images of the driver, [0029], for:
determining a plurality of physiological factors of the driver, [0089, 0107] camera used to determine heart rate and skin conductance, to a plurality of situations experienced by the driver, [0089] user’s situation based in response to objects outside the vehicle, based on the plurality of images of the driver, [0089] video data;
determining a plurality of behavioral factors of the driver, [0089, 0107] camera used to determine gaze direction, saccadic speed, to the plurality of situations experienced by the driver, [0089] user’s situation based in response to objects outside the vehicle, based on the plurality of images of the driver, [0089] video data;
detecting a reaction time of the driver to the plurality of situations experienced by the driver, [0039, 0046] processing module determines the reaction time of the user; wherein the determination is based on the physiological and non-physiological changes detected; and
adjusting the reaction time of the driver based on the physiological and the behavioral factors for the driver, [0054, 0055] generate a signal to modify the reaction time of the user.

As to claim 5. Huang discloses The system (300) of claim 4, wherein the plurality of physiological factors includes heart rate readings, pupillary light reflex, skin conductance, pulse rate, respiratory rate and breathing volume determined from captured images, [0089, 0107].

As to claim 6. Huang discloses The system (300) of claim 4, wherein the plurality of behavioral factors includes braking time, steering turning time, deceleration initiation time, [0107] speed variation, jerk variation, acceleration variation of the vehicle detected.

As to claim 9. Huang discloses The system (300) of claim 4, wherein the processing module (310) is configured to identify relative changes in the plurality of physiological factors, [0114], and predict a warning based on the relative changes in the plurality of physiological factors, [0114].




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamazaki et al. [Yamazaki, US 20050052348].
As to claim 7. Huang fails to disclose The system (300) of claim 4, wherein the at least one driver monitoring module (304) is a charge coupled device (CCD) camera.
Yamazaki teaches a vehicle monitoring system wherein a CCD camera is used to determine physiological information about the driver, [0115].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Huang with that of Yamazaki so that the system can use CCD cameras as CCD camers have a high light detection design to determine physiological factors from skin images of a user.

claim 8. Huang discloses The system (300) of claim 7, wherein the camera monitors driver state based on eye gaze, blink rate of eyelids, change in skin tone, nostrils, jaw movements, frowning, baring teeth, movement of cheeks, movement of lips and head movements, [0089, 0107].
Kusukame fails to disclose that the camera is a CCD camera.
Yamazaki teaches a vehicle monitoring system wherein a CCD camera is used to determine physiological information about the driver, [0115] by monitoring the face of the driver, [0028].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Huang with that of Yamazaki so that the system can use CCD cameras as CCD camers have a high light detection design to determine physiological factors from skin images of a user.

Claim10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Kusikame et al. [Kusukame, US 20170020432].
As to claim 10. Huang fails to disclose The system (300) of claim 4, wherein the processing module (310) is connected to a remote server, [fig. 7], through a wireless communication protocol, [0209].
Kusukame teaches a driver monitoring system wherein the system is connected to a remote server wirelessly, living information management server 50 [0209, fig. 7].
It would have been obvious for one of ordinary skill in the art at the time of the filing of the claimed invention to combine the teachings of Huang with that of Kusukame so that the system of Huang can use a centralized system to analyze driver information.
Response to Arguments
Applicant’s arguments, see remarks, filed 09/09/2021, with respect to the rejection(s) of claim(s) 1, 4 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang et al. [US 2080099679].

















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM HAILE whose telephone number is (571)272-2080. The examiner can normally be reached 7:00 AM - 5:30 PM Mon. - Thur..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Benyam Haile/Primary Examiner, Art Unit 2688